         Case 5:15-cv-00152-CDJ Document 20 Filed 05/18/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WILLIAM J. MUFFLEY                                   :
           Petitioner,

               v.                                    :
                                                                CIVIL ACTION
SUPERINTENDENT CAMERON;
                                                                NO. 15-152
THE PENNSYLVANIA ATTORNEY                            :
GENERAL; and THE DISTRICT
ATTORNEY OF NORTHAMPTON
COUNTY PENNSYLVANIA                                  :
           Respondents.


                                         MEMORANDUM
                                              :

Jones, II J.                                                                    May 18, 2020

I.     Introduction

       Petitioner filed the instant pro se habeas petition pursuant to 28 U.S.C. § 2254,

challenging his October 4, 2010 conviction in the Northampton County Court of Common Pleas

on charges of Robbery, Terroristic Threats, Theft by Unlawful Taking, and Possession of an

Instrument of Crime. In support of same, Petitioner argues both his trial and appellate counsel

were ineffective, and that the prosecution committed a Brady violation, as well as prosecutorial

misconduct. Upon referral from this Court, United States Magistrate Judge Henry S. Perkin

prepared a Report and Recommendation (“R&R”), recommending denial of Petitioner’s request

for habeas relief. Petitioner filed objections to the R&R and Respondents filed an Answer

thereto, rendering the matter now ripe for review.

II.    Standard of Review

       When objections are filed to the Report and Recommendation of a Magistrate Judge, the

district court must conduct a de novo review of those portions of the Report and



                                                1
          Case 5:15-cv-00152-CDJ Document 20 Filed 05/18/20 Page 2 of 5




Recommendation to which objections are made. 28 U.S.C. §636(b)(1). Although courts must

give liberal construction to pro se habeas petitions, “[o]bjections which merely rehash an

argument presented to and considered by a magistrate judge are not entitled to de novo review.”

Gray v. Delbiaso, No. 14-4902, 2017 U.S. Dist. LEXIS 101835, at *11 (E.D. Pa. June 30, 2017).

“Where objections do not respond to the Magistrate’s recommendation, but rather restate

conclusory statements from the original petition, the objections should be overruled.” Prout v.

Giroux, No. 14-3816, 2016 U.S. Dist. LEXIS 57085, at *30 (E.D. Pa. Apr. 29, 2016); see also

Guzman v. Rozum, No. 13-7083, 2017 U.S. Dist. LEXIS 55661, at *22 (E.D. Pa. Apr. 12, 2017)

(“[F]ederal district courts are not required to engage in de novo review of objections to a

Magistrate’s R&R that lack specificity.”); Luckett v. Folino, No. 1:09-CV-0378, 2010 U.S. Dist.

LEXIS 100018, at *2 (M.D. Pa. 2010) (denying objections to R&R because “[e]ach of these

objections seeks to re-litigate issues already considered and rejected by [the] Magistrate

Judge[.]”)

II.    Discussion

       Petitioner herein raises three objections to Judge Perkin’s findings regarding the

following issues: (1) whether the Commonwealth violated Brady v. Maryland1 with respect to an

identification; (2) whether the Commonwealth committed prosecutorial misconduct when it

introduced a knife into evidence that was not the weapon used in the alleged crimes, and used

testimony to set the ground for this admission that was allegedly not credible; and, (3) whether

appellate counsel was ineffective for failing to raise a sufficiency of the evidence claim during

post-conviction proceedings. (Objs. ¶¶ 7-11.)




1
 373 U.S. 83 (1963) (requiring the prosecution to disclose evidence that is exculpatory and
material).


                                                 2
          Case 5:15-cv-00152-CDJ Document 20 Filed 05/18/20 Page 3 of 5




       Upon review of Petitioner’s objections, this Court finds same to be unresponsive to the

R&R issued by Judge Perkin. Petitioner provides no basis for his objections, relying instead upon

conclusory statements of alleged error. See E.D. Pa. Civ. P. R. 72.1(IV)(b) (“[W]ritten objections

. . . shall specifically identify the portions of the proposed findings, recommendations or report to

which objection is made and the basis for such objections.”).

       In the R&R, Judge Perkin concluded that Petitioner’s claims were meritless, as the state

court’s findings were not an unreasonable application of clearly established federal law, nor were

they an unreasonable determination of the underlying facts. Again, Petitioner fails to specify any

particular basis for his objections, but instead, explicitly refers this Court back to his habeas

petition. (See generally Objs. ¶¶ 7-11.) Petitioner declares that Judge Perkin reached improper

conclusions and misapplied the law but does not explain why he believes Judge Perkin is wrong

or how Judge Perkin misapplied the law. As such, Petitioner’s Objections are not entitled to de

novo review. Gray, 2017 U.S. Dist. LEXIS 101835, at *11 (“Objections which merely rehash an

argument presented to and considered by a magistrate judge are not entitled to de novo review.”);

see also Cherry v. Wynder, No. 05-2560, 2007 U.S. Dist. LEXIS 21728, at *22, 27 (E.D. Pa.

Mar. 26, 2007) (overruling objections to a R&R when they did not respond to the

recommendations, but instead merely repeated assertions made in the habeas petition).

       Assuming arguendo that any of Petitioner’s objections were responsive to the R&R and

thus entitled to de novo review by this Court, said objections point to no supporting evidence,

and are conclusory. Petitioner’s claims of error amount to declarations that Judge Perkin

misapplied the law and that Petitioner demonstrated an entitlement to relief in his Habeas

Petition. See, e.g., Objs. ¶¶ 7-8 (arguing that both Judge Perkin and the state court used an

incorrect standard of review on materiality and that Petitioner “has proven (with reasonable




                                                  3
          Case 5:15-cv-00152-CDJ Document 20 Filed 05/18/20 Page 4 of 5




certainty) that the evidence was both exculpatory and suppressed by the [C]ommonwealth.”);

Objs.¶¶ 9-10 (arguing Judge Perkin “incorrectly agreed with the [S]uperior [C]ourt” and ignored

the fact that “[t]he testifying witness’ testimony was not credible.”); Objs. ¶ 11 (arguing “[t]he

third claim should also not be adopted by the court[] [because] [t]he evidence was not

overwhelming as the magistrate contends.”).2

       In view of the foregoing, none of Petitioner’s objections are entitled to de novo review.

Instead, this Court must review the R&R for clear error. See Crist v. Kane, No. 3:14-CV-01412,

2016 U.S. Dist. LEXIS 131107, at *4 (M.D. Pa. Sept. 26, 2016) (“[T]he Court reviews the

portions of the Report & Recommendation to which the petitioner objects specifically de novo.

The remainder of the Report & Recommendation, and any portion the petitioner objects to

generally, is reviewed for clear error.”). Having done so and finding no clear error in this case,

the R&R shall be approved and adopted.




2
    With specific regard to Petitioner’s second objection regarding the knife (Objs. ¶¶ 9-10),
although Judge Perkin did not expressly address Petitioner’s habeas argument that his cousin (the
witness whose testimony laid the foundation for the knife’s admission into evidence) lacked
credibility, this fact does not entitle Petitioner to de novo review. As the Commonwealth
correctly notes in its Response, “any argument related to the credibility of [Petitioner’s cousin] is
irrelevant . . . because the trial court did not consider that evidence in rendering its verdict.”
(Resp. Objs. 6.) This Court agrees. Judge Perkin’s R&R specifically noted that the trial judge,
sitting as factfinder, concluded that the knife had no evidentiary value, and that other evidence
overwhelmingly supported a guilty verdict. (R&R 12.) Thus, the state court record did not
require that Judge Perkin examine the witness’ credibility in order to rule on Petitioner’s
prosecutorial misconduct claim. Inasmuch as Petitioner failed to put forth any argument in
support of his conclusion that Judge Perkin erred in finding the claim meritless, this issue is not
entitled to de novo review.


                                                 4
         Case 5:15-cv-00152-CDJ Document 20 Filed 05/18/20 Page 5 of 5




IV.    Conclusion

       For the reasons set forth herein above, Petitioner’s objections to the Honorable Henry S.

Perkin’s Report and Recommendation shall be overruled and the Report and Recommendation

shall be adopted and approved.

       An appropriate Order follows.


                                                                   BY THE COURT:



                                                                   /s/ C. Darnell Jones, II J.




                                               5
